Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	US 2015/0004545 A1 discloses a photoresist composition containing (A) a polymer having a structural unit (I) that includes an acid-labile group, and (I) a compound represented by the following formula (1). In the following formula (1), R1, R2, R3 and R represent a hydrogen atom or a monovalent organic group having 1 to 20 carbon atoms, X represents a single bond, an oxygen atom or —NRa—. Ra represents a hydrogen atom, a hydroxy group or a monovalent organic group having 1 to 20 carbon atoms, and optionally taken together represents a ring structure by binding with R each other, A− represents —SO3− or —CO2−, and M+ represents a monovalent onium cation.
3.	JP 2017-156650 A discloses a radiation-sensitive resin composition contains a polymer having a structural unit containing an acid-dissociable group, a compound represented by the following formula (1), and a solvent. It is a univalent organic group in which R1, R2, R3, and R4 do not contain a hydrogen atom or the fluorine atom of the carbon numbers 1-20 independently, respectively among a following formula (1), R5 and R6 are the univalent organic groups of a hydrogen atom or the carbon numbers 1-20 independently, respectively, R 7 is an n-valent organic group containing a fluorine atom of 1 to 20 carbon atoms. R1 and R2, R1 and R3, R1 and R5, R3 and R4, R3 and R5 or R5 and R6 may be combined together and represent an alicyclic structure of 3 to 20 ring members composed of carbon atoms to which they are attached, X is a 1 valent radiation-sensitive onium cation, Y- is SO3- or COO-, and n is 1 or 2.
4.	US 2015/0168829 A1 discloses a sulfonium salt of a formula (1) is provided wherein A1 is a divalent hydrocarbon group, A2 is a divalent hydrocarbon group, A3 is hydrogen or a monovalent hydrocarbon group, B1 is an alkylene or arylene group, k is 0 or 1, R1, R2 and R3 are alkyl, alkenyl, oxoalkyl, aryl, aralkyl or aryloxoalkyl, a resist composition comprising the sulfonium salt as PAG exhibits a very high resolution when processed by EB and EUV lithography, and a pattern with minimal LER is obtainable.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	Claims 1-21 of the instant application discloses, following claim amendments compounds, which, among other things, has no substitution within the alkylene moiety bonded to the SO3 moiety. The prior art teaches or suggests similar chemical structures, but exhibit, among other things, substitution within the alkylene moiety bonded to the SO3 moiety.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/03/2022